DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 24, which depends on claim 19, is objected to because claim 24 describes the same subject matter as claim 19 without further limiting claim 19.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 10, 19-24, 28 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young et al. (US 2017/0287446, hereinafter Young).

at least one processor (local processor 120 and processor 170, fig. 1A); and 
at least one non-transitory memory including computer program code (memory 172, fig. 1A; [0036]: programs may be stored in memory 172); 
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform ([0036]: The processor unit 170 may execute one or more programs, portions of which may be stored in the memory 172, and the processor may be operatively coupled to the memory 172, e.g., by accessing the memory via a data bus 178. The programs may be configured to perform eye gaze tracking and determine lighting conditions for the system 100 … the programs may include gaze tracking programs 173, the execution of which may cause the system 100 to track a user’s gaze, error and state parameter determination programs 174, and foveation rendering programs 175, the execution of which render foveated images to be presented on the display): 
adapting a gaze dependent foveated rendering process (foveation rendering programs or foveated rendering) in response to a determination of a sub-optimal operational condition (determining gaze tracking error and state parameters) of the gaze dependent foveated rendering process (abstract: gaze tracking error and state parameters may be determined gaze tracking data representing a user’s gaze with respect to one or more images presented to a user. Adjusted foveation data representing an adjusted size and/or shape of one or more regions of interest in one or more images to be subsequently presented to a user may be generated based on the 
Regarding claim 2, Young teaches wherein adapting the gaze dependent foveated rendering process comprises controlling a parameter (size and/or shape) of 
Regarding claim 3, Young teaches wherein the gaze dependent foveated rendering process comprises: 
rendering content in at least a first region (foveal region) of the display at a first quality ([0023]: performing high resolution rendering where the fovea is focused; [0107]: pixel resolution is higher in selected regions of interest in the screen space), and rendering content in at least a second region (outside the foveal region) of the display at a second quality ([0023]: low resolution rendering outside this region; [0067]: reducing the pixel resolution outside of the regions of interest 480; [0081]: The areas of interest may be surrounded by transition areas 482, which may also be specified by the foveation data 505 and which provide a buffer between the highly detailed region of interest 480 and the peripheral region(s) 600.  The vertex density information 507V 
wherein the gaze dependent foveated rendering parameter relates to one or more of: 
a position, shape, size (size and/or shape) or quality of one or more of the regions (Abstract: Adjusted foveation data representing an adjusted size and/or shape of one or more regions of interest in one or more images to be subsequently presented to a user may be generated based on the one or more gaze tracking error or state parameters; [0044]: determine the size and shape of the foveal region; [0064]: Foveated rendering may be implemented by adjusting certain parameters of the rendering process based on screen location; [0074]: The foveal region data 205 may include information identifying a location of a centroid of the foveal region in the screen space, a size of the foveal region relative to the screen space, and shape of the foveal region); 
a rate of change of: position, shape, size (size and/or shape) or quality of one or more of the regions ([0078]: determining the size and shape of the foveal region relative to the screen space at run-time. The shape of the foveal region, e.g., circular, elliptical, arbitrary may be initiated in advance, and this foveal region may be adjusted 
provision of one or more additional regions; or 
removal or replacement of one or more of the regions.
Regarding claim 4, Young teaches wherein the gaze dependent foveated rendering process comprises: 
determining a position, within content rendered on a display, of a user's gaze ([0110]: the foveal region may be defined in conjunction with gaze tracking. In such implementations, the system includes hardware for tracking a user’s gaze, i.e., where a user’s eye is pointing, and relating this information to a corresponding screen location that the user is looking at … the image analysis software could determine whether the user is looking at the screen and, if so, screen space coordinates for the portion of the screen the user is looking at); and 
wherein controlling the gaze dependent foveated rendering parameter is dependent (Abstract: Adjusted foveation data representing an adjusted size and/or shape of one or more regions of interest in one or more images to be subsequently presented to a user may be generated based on the one or more gaze tracking error or state parameters; [0044]: determine the size and shape of the foveal region; [0045]: determining one or more gaze tracking error parameters from the gaze tracking data includes determining a confidence interval; [0064]: Foveated rendering may be implemented by adjusting certain parameters of the rendering process based on screen 
a determined gaze position ([0046]: current gaze position), 
a last known determined gaze position ([0046]: last position), and 
a confidence value (confidence interval) associated with determined gaze tracker measurement ([0046]: the gaze tracking error parameters 204 can include a confidence interval regarding the current gaze position. The confidence interval can be determined by examining the rotational velocity and acceleration of a user’s eye for change from last position).  
Regarding claim 5, Young teaches wherein controlling the gaze dependent foveated rendering parameter is dependent (Abstract: Adjusted foveation data representing an adjusted size and/or shape of one or more regions of interest in one or more images to be subsequently presented to a user may be generated based on the one or more gaze tracking error or state parameters; [0044]: determine the size and shape of the foveal region; [0045]: determining one or more gaze tracking error parameters from the gaze tracking data includes determining a confidence interval; [0064]: Foveated rendering may be implemented by adjusting certain parameters of the rendering process based on screen location; [0078]: determining the size and shape of 
a position of an object of interest in the content ([0070]: object is made up of geometric shapes, each shape is represented by a shape identifier, coordinates in virtual space for a relevant location of the object, e.g., coordinates of a centroid of the shape; [0074]: The foveal regions represent portions of the screen space that are determined by an application to be important to the viewer … The foveal region data 205 may include information identifying a location of a centroid of the foveal region in the screen space; [0081]: the foveation data 505 may specify which screen space subsections are part of the region of interest 480 and which are not, wherein the centroid of the region of interest is shown as 481 and the tracked gaze data is shown at 484), and 
a position of a centre of a display on which the content is rendered ([0080]: screen size is fixed for some displays and may be determined from metadata about the display. For projection type displays the size of the screen may be determined from additional information regarding the distance from the projector to the wall or other surface on which the images are projected; [0081]: subsections further from the center; system uses the center to the screen space to maintain or increase the density of tessellated vertices; [0129]: converting the scene geometry into screen space and a set 
Regarding claim 6, Young teaches further comprising the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform determining the sub-optimal operational condition (determining gaze tracking error and state parameters) of the gaze dependent foveated rendering process (abstract: gaze tracking error and state parameters may be determined gaze tracking data representing a user’s gaze with respect to one or more images presented to a user. Adjusted foveation data representing an adjusted size and/or shape of one or more regions of interest in one or more images to be subsequently presented to a user may be generated based on the one or more gaze tracking error or state parameters; [0036]: The foveated rendering programs 175 may use error and/or state parameters to determine potential adjustments that can be made to images presented and to adjust the foveation of images to be presented on the display; [0043]: Using error bounds and information regarding the state of eye collected with the eye tracking data, the system, could adjust the fovea rendering radius to compensate for state changes or errors in tracking results; [0044]: determine estimates of error, state information, and latencies during gaze tracking, and dynamically resize the foveal region; fig. 2 and [0045]: a system could adjust the fovea rendering radius to compensate for errors and/or state changes in the tracking results by determining the error bounds and/or state information of eye tracking data … Errors in gaze tracking are 
Regarding claim 7, Young teaches wherein determining the sub-optimal operational condition of the gaze dependent foveated rendering process comprises determining sub-optimal operational condition of a gaze tracker ([0023]: HMD uses eye gaze tracking technology to determine where the user is focusing on the screen; [0037]: determine one or more gaze tracking parameters of the system 100 from eye tracking data gathered with the image sensor 104 and eye movement data gathered from upper and lower sensors 108 and 109, respectively, while light is emitted from the lighting source 102; abstract: gaze tracking error and state parameters may be determined gaze tracking data representing a user’s gaze with respect to one or more images presented to a user. Adjusted foveation data representing an adjusted size and/or shape of one or more regions of interest in one or more images to be subsequently presented to a user may be generated based on the one or more gaze tracking error or state parameters; [0036]: The foveated rendering programs 175 may use error and/or state parameters to  
Regarding claim 10, Young teaches wherein the gaze dependent foveated rendering parameter relates to a rendering mode, wherein the rendering mode comprises at least one of: gaze dependent foveated rendering (abstract: foveated rendering based on user gaze tracking; [0023]), non-gaze dependent foveated 
Claims 19, 20, 21, 22, 23, 24, 28 and 31 are similar in scope to claims 1 and 6, 2, 3, 4, 5, 6, 10, and 1 and 6, respectively and therefore the examiner provides similar rationale to reject these claims. Moreover, Young teaches non-transitory computer readable medium ([0125] and [0168]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young, and further in view of Asbun et al. (US 2016/0259977, hereinafter Asbun).
Regarding claim 8, Young does not explicitly teach wherein determining the sub-optimal operational condition of the gaze tracker comprises determining a confidence value associated with a determined gaze position being below threshold value.
Asbun teaches wherein determining the sub-optimal operational condition of the gaze tracker comprises determining a confidence value associated with a determined gaze position being below threshold value ([0048]: The size of the ROI and confidence level of accurate detection may be determined by the technique or techniques used for gaze-point detection; [0055]: if the confidence of the determined gaze-point is greater than a minimum threshold, a ROI may be determined; if the confidence of the determined gaze-point is below a minimum threshold than the detection would be considered as not accurate or an error). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Asbun’s knowledge of comparing the confidence level with a threshold and modify the system of Young because such a system can use the gaze point to facilitate or enable modes of interactivity and/or user interfaces that may be controlled by the direction of view of the user (abstract).
Claim 25 is similar in scope to claims 7-8, and therefore the examiner provides similar rationale to reject claim 25.


Claims 9 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young, and further in view of Maruta et al. (US 2016/0302713, hereinafter Maruta).
Regarding claim 9, Young does not explicitly teach wherein determining a sub-optimal operational condition of the gaze dependent foveated rendering process comprises one or more of: determining a difference between a determined gaze position and a position of an object of interest in the content; determining one or more areas of the content that risks giving rise to user perceivable artefacts following foveated rendering; or determining computing resources being below a threshold level.
Maruta teaches wherein determining a sub-optimal operational condition of the gaze dependent foveated rendering process comprises one or more of: determining a difference between a determined gaze position and a position of an object of interest in the content ([0075]: generating tracking error data corresponding to differences in the measured gaze positions and corresponding positions of the moving object); determining one or more areas of the content that risks giving rise to user perceivable artefacts following foveated rendering; or determining computing resources being below a threshold level. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Maruta’s knowledge of determining tracking error data and modify the system of Young because such a system can filter the tracking error date to remove data meeting one or more predefined thresholds so as to generate filtered tracking error data, and generates a visual 
Claim 27 is similar in scope to claim 9, and therefore the examiner provides similar rationale to reject claim 27.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455.  The examiner can normally be reached on Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JWALANT AMIN/Primary Examiner, Art Unit 2612